Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 3 ( second) has been renumbered to claim 21 .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Golden et al (U.S 20180218502), in view of Feng Gu et al (Multi-Resolution Networks for Semantic Segmentation in Whole Slide Images ; IDS)

Regarding claims 1, 7 and 15 , Golden discloses the claimed a method of segmenting biomedical images, (Abstract: “Systems and methods for automated segmentation of anatomical structures (e.g., heart). Convolutional neural networks (CNNs) may be employed to autonomously segment parts of an anatomical structure represented by image data, such as 3D MRI data.”) comprising:
[Claim 7 : identifying, by a computing system (Paragraph 120: “In other instances, well-known structures associated with computer systems, server computers, and/or communications networks…”)  having one or more processors, a training dataset (Paragraph 28: “the at least one processor: receives learning data …”)  comprising:
at least one sample tile from a sample biomedical image, the sample biomedical image biomedical image having a region of interest; and an annotation labeling at least a portion of the region of interest, the annotation indicating that at least the portion of region of interest within the at least one sample tile; (Paragraph 28: “the at least one processor: receives learning data including a plurality of batches of labeled image sets, each image set including image data representative of an anatomical structure, and each image set including at least one label which identifies the region of a particular part of the anatomical structure depicted in each image of the image set.”) ] 
identifying, by a computing system (Paragraph 120: “In other instances, well-known structures associated with computer systems, server computers, and/or communications networks…”) having one or more processors, (Paragraph 28: “the at least one processor: receives learning data …”) for at least one tile of a biomedical image. (Paragraph 28: “the at least one processor: receives learning data including a plurality of batches of labeled image sets, each image set including image data representative of an anatomical structure, and each image set including at least one label which identifies the region of a particular part of the anatomical structure depicted in each image of the image set.”)
applying, by the computing system, a trained segmentation model (Paragraph 28: “trains a fully convolutional neural network (CNN) model to segment at least one part of the anatomical structure utilizing the received learning data.”) to the first patch and the second patch to generate a segmented tile, (Fig.6 shows the first patch and second patch)
(Paragraph 31: “The CNN model may include a plurality of hyperparameters stored in the at least one nontransitory processor-readable storage medium, and the at least one processor may configure the CNN model according to a plurality of configurations.”)
However, Golden does not disclose the claimed wherein 
a first patch at a first magnification factor and a second patch at a second magnification factor;
the trained segmentation model comprising a plurality of networks, the plurality of networks comprising: 
a first network to generate a plurality of first feature maps using the first patch at the first magnification factor; and
 a second network to generate a second feature map using the second patch at the second magnification factor and the one or more first feature maps from the first network;
Feng Gu discloses the claimed, a method of segmenting biomedical images, (Title: “Multi-resolution Networks for Semantic Segmentation in Whole Slide Images.”) comprising: 
 identifying, a first patch at a first magnification factor and a second patch at a second magnification factor; (Fig.1 ; Section 3 : “A common practice of handing a WSI with deep learning is to divide it into multiple equally size patches. Here the deep learning task is formulated as a binary semantic segmentation problem of patches, where each patch is considered an image example.” And Section 3.2 : “ A standard U-Net can be seen as two part, an “encoder” for down-sampling and a “decoder” for up-sampling. The down-sampled feature maps are concatenated with the corresponding layer of the decoder in the up-sampling pathway.”). 
applying, by the computing system, a trained segmentation model to the first patch and the second patch to generate a segmented tile, the trained segmentation model comprising a plurality of networks,(Fig.2 and section 3.2: “To preserve the information relevant to the area of the interest(i.e. the central part) at a lower resolution, we center crop the output feature maps of each encoder unit and then resize them back to the original resolution via upscaling.”  and “Fig.2 illustrates an example of such networks when two resolution are involved, and this is easily expandable with more resolutions.”),the plurality of networks comprising: 
a first network to generate a plurality of first feature maps using the first patch at the first magnification factor; (Fig.2 shows two resolution as  the lower networks path have magnification factor “mpp = 1”.”)
 a second network to generate a second feature map using the second patch at the second magnification factor and the one or more first feature maps from the first network; (Fig.2 shows two resolution as the upper networks path have magnification factor “mpp = 0.5” and the layer of “mpp = 0.5” is have the layer from “mpp = 1” ; Section 3.2: “ the output of u x v are concatenated with the convoluted feature maps of the corresponding layers in the  encoder of the highest resolution. The concatenated feature maps are then passed though a 1 x 1 convolution layer with an  identity activation, before being combined with layers in the decoder.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate a method using multi-resolution networks for semantic 

Regarding claims 2, 9 and 16, Golden, as modified by Feng Gu disclose the claimed.  Feng Gu further discloses the plurality of networks of the segmentation model comprises a third network to: 
generate a plurality of third feature maps using a third patch of the at least one tile at a third magnification factor; and provide the plurality of third feature maps to a corresponding plurality of decoders of the second network to generate the second feature map. (Fig.2 and Section 3.2: “ Fig.2 illustrates an example of such networks when two resolution are involved, and this is easily expandable with more resolutions.”)

Regarding claims 3, 10 and 17, Golden, as modified by Feng Gu disclose the claimed. Feng Gu further discloses the second network comprises a plurality of decoders arranged across a corresponding plurality of columns, each of the plurality of decoders to process a corresponding feature map of the plurality of first maps from the first network. (Fig.2 and Section 3.2: “ the output of u x v are concatenated with the convoluted feature maps of the corresponding layers in the  encoder of the highest resolution. The concatenated feature maps are then passed though a 1 x 1 convolution layer with an  identity activation, before being combined with layers in the decoder.)

Regarding claim 4, Golden, as modified by Feng Gu disclose the claimed .Feng Gu further discloses, the second network comprises a plurality of concatenators to combine the plurality of first feature maps from the first network with a corresponding plurality of intermediate feature maps in generating the second feature map. ((Fig.2 and Section 3.2: “the 1 x 1 convolution acts as a weighted sum to aggregate feature maps from all the resolution, while keeping the number feature map in the decoder constant despite the number of resolution involved.)

Regarding claims 5, 13 and 19, Golden, as modified by Feng Gu disclose the claimed. Feng Gu further discloses generating, by the computing system, a segmented biomedical image using a plurality of segmented tiles from applying the segmentation model applied to a plurality of patches at corresponding plurality of magnification factors, each patch identified from a corresponding tile of the plurality of tiles of the biomedical image. (Fig.1 shows the patches with the same central coordinates, where mpp = 0.5 is equivalent to 20x and so forth. ; Fig.2 and Section 3: “  A common practice of handing a WSI with deep learning is to divide it into multiple equally size patches. Here the deep learning task is formulated as a binary semantic segmentation problem of patches, where each patch is considered an image example.”) 

Regarding claims 6, 14 and 20, Golden, as modified by Feng Gu disclose the claimed.  Feng Gu further discloses obtaining, by the computing system, the biomedical image derived from a histopathological image preparer, the biomedical image divided into a plurality of tiles, each tile of the plurality of tile corresponding to a portion of the biomedical image.( (Fig.1 shows the patches with the same central coordinates, where mpp = 0.5 is equivalent to 20x and so forth. ; Fig.2 and Section 3: “  At prediction, a trained model first predicts each path individually and then stitches predictions of all the patches, to form the prediction of the entire slide.”)

Regarding claim 8, Golden, as modified by Feng Gu disclose the claimed. Golden  further discloses training the segmentation model further comprises: determining, by the computing system, an error metric between the segmented tile and the sample tile based on the annotation labeling the portion of region of interest; and updating, by the computing system, at least one parameter in the plurality of networks of the segmentation model using the error metric.(Paragraph 32: “The at least one processor may, for each image set, identify whether the image set is missing a label for any of a plurality of parts of the anatomical structure; and for image sets identified as missing at least one label, modify a training loss function to account for the identified missing labels.” And Paragraph 263: “The only update needed is the re-formulation of the loss to account for the change in the network output format (a spatial point in this implementation, as opposed to the probability map used in the first implementation). One reasonable loss function may be the L2 (squared) distance between the output of the network and the real landmark coordinate, but other loss functions may be used as well, as long as the loss functions are related to the quantity of interest, namely the distance error.”

Regarding claim 12, Golden, as modified by Feng Gu disclose the claimed. Golden  further discloses the annotation of the training dataset labels the portion less than an entirety of  (Paragraph 28: “the at least one processor: receives learning data including a plurality of batches of labeled image sets, each image set including image data representative of an anatomical structure, and each image set including at least one label which identifies the region of a particular part of the anatomical structure depicted in each image of the image set.”)

Regarding claims 11, 18 and 21 ( “second” claim 3), Golden, as modified by Feng Gu disclose the claimed. Golden  further discloses, the first network comprises a plurality of encoders arranged across a corresponding plurality of columns, each of the plurality of encoders to provide a corresponding feature map of the plurality of first networks to a respective decoder in the second network. (Paragraph 240 : “the label maps are defined which encode the annotation information in a way understandable by the neural network which will be used in later stages. The position of a landmark is encoded by indicating, at each position in the 3D volume, how likely the position is to be at the landmark position.” and Fig. 36 shows a schematic representation of a fully convolutional encoder-decoder architecture..”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cahill et al (U.S. 20070036402 A1), “Abnormality Detection In Medical Images”, teaches about a system and method for computer assisted detection and/or diagnosis of disease or abnormalities utilizing imagery from multiple modalities.
Madabhushi et al (U.S 20140064581 A1), “BOOSTED CONSENSUS CLASSIFIER FOR LARGE IMAGES USING FIELDS OF VIEW OF VARIOUS SIZES”, teaches about A system and method for predicting disease outcome by analyzing a large, heterogeneous image by a boosted, multi-field-of-view (FOV) framework, based on image-based features from multi-parametric heterogeneous images.
	Paschalakis et al (U.S 20180315193 A1), “SYSTEM AND METHOD FOR AUTOMATED FUNDUSCOPIC IMAGE ANALYSIS”, teaches about A system and method of classifying images of pathology. An image is received, normalized, and segmented normalizing 
the image; into a plurality of regions; A disease vector is automatically determining for the plurality of regions with at least one classifier comprising a neural network.
	ZHU et al ( U.S. 20190205758 A1), “GLAND SEGMENTATION WITH DEEPLY-SUPERVISED MULTI-LEVEL DECONVOLUTION NETWORKS”, teaches about deep artificial neural network model that employs the DeepLab basis and the multi-layer deconvolution network basis in a unified model that allows the model to learn multi-scale and multi-level features in a deeply supervised manner.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duy A Tran whose telephone number is (571)272-4887. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY TRAN/            Examiner, Art Unit 2665                                                                                                                                                                                            	02/08/2022


/BOBBAK SAFAIPOUR/            Primary Examiner, Art Unit 2665